Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 03/16/2022.  Claims 1-20 remain pending, of which claims 1, 11, and 17 are independent.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. 2007/127812 A2 (“Krishnamurthy”).
Regarding claim 17, KRISHNAMURTHY teaches a non-transitory computer readable medium comprising instructions (the reference as cited must necessarily involve a general purpose computer or specialized computer device to function as intended, and one of ordinary skill in the art would , the instructions, when executed by a computing system, cause the computing system to: 
retrieve, by a first service (page 1: “Field of the Invention”: teaching “information gathering and dissemination” by a “self-optimizing social network” (i.e., “first service” as recited)), information from a third-party service associated with at least one team member of a plurality of team members of a user account associated with a viewing user (per page 9 in relation to a taught friend tracking system/module, the described self-optimizing social network gets friends and contact information for an operative user/person from other online systems, e.g. “third-party service” as recited, the aforementioned friends and contacts associated with the operative user read on the recitation of “team member”, e.g. as the reference clarifies that friends and contacts may be grouped in accordance with defined social relationships, one of which of is “coworker” (also page 9)); 
determine, by the first service, that the viewing user can interact with the at least one team member on the third-party service using the information retrieved from the third-party service (pages 9-10 teaching how friends and contact information obtained from other online systems is used to generate a “friends graph” which composites all the friends and contacts across different systems into a single construct, the friends graph is used to determine direct friends and also mutual friends among users, and per page 10 is a basis for determining “how far the posting may be propagated” by the posting module, e.g. a posting/message crafted by an operative user for transmission to other users for example); and 
provide, by the first service, an interactive interface to interact with the at least one team member at the third-party service (page 10 teaching the posting module which allows the operative user to craft a posting/message for transmission to others (e.g., conceivably a coworker as mentioned previously, which reads on the recited “at least one team member”), the module allows the user to create the post and manage properties thereof, and to function as described the module necessarily .

Regarding claim 20, Krishnamurthy teaches the computer readable medium of claim 17, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: search the information received from the third-party service for an interaction event associated with a content item to which both the viewing user and the at least one team member have access at the first service (page 9 discussing the obtaining of friends and contacts information from other online/social systems, and a basis for this may be “any other persons with whom the user has actually communicated”, where communications within this taught framework is broadly contemplated per page 2 first paragraph under “Summary” and may include “social network message posting” (i.e., “content item” as recited), and feasibly a social network message between two users would necessarily involve both of those users having access thereto).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1, 4, 6-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of U.S. Patent Application Publication No. 2014/0095620 (“Ranjan”).
Regarding claim 1, KRISHNAMURTHY teaches a method comprising: 
retrieving, by a first service (page 1: “Field of the Invention”: teaching “information gathering and dissemination” by a “self-optimizing social network” (i.e., “first service” as recited)), interaction information from a third-party service, the interaction information being associated with a user account of a viewing user (per page 9 in relation to a taught friend tracking system/module, the described self-optimizing social network gets friends and contact information for an operative user/person from other online systems, e.g. “third-party service” as recited, and page 10 first full paragraph elaborating that the information includes for example “the number of messages communicated to” a corresponding friend, i.e. “interaction information from a third-party service” as recited); 
determining, by the first service, that the viewing user can interact with the at least one team member on the third-party service using the information retrieved from the third-party service (pages 9-10 teaching how friends and contact information obtained from other online systems is used to generate a “friends graph” which composites all the friends and contacts across different systems into a single construct, the friends graph is used to determine direct friends and also indirect/mutual friends among users, and per page 10 third full paragraph, the friends graph as mentioned is a basis for determining “how far the posting may be propagated” by the posting module, e.g. a posting/message crafted by an operative user for transmission to other users for example, and is otherwise a basis for may potentially communicate with – all of which is broadly permissive in defining who the framework as contemplated considers a viable communication target for the operative user and reads well on Applicants’ recited “determining .. that the viewing user can interact with” language), and further that the friends and contacts associated with the operative user per the friends graph reads on the recitation of “team member”, e.g. as the reference clarifies that friends and contacts may be grouped in accordance with defined social relationships, one of which of is “coworker” (page 9 second full paragraph)); and 
providing, by the first service, an interactive interface to interact with the at least one team member at the third-party service (page 10 teaching the posting module which allows the operative user to craft a posting/message for transmission to others (e.g., conceivably a coworker as mentioned previously, which reads on the recited “at least one team member”), the module allows the user to create the post and manage properties thereof, and to function as described the module necessarily includes “an interactive interface” as recited, e.g. a UI/GUI or some equivalent that allows the creation of a post/message and the managing of properties for it as taught).

The Examiner notes that the claim has been amended, in part, to now recite a limitation for searching the interaction information from the third-party service for information corresponding to at least one team member of a plurality of team members associated with the first service.  As discussed, Krishnamurthy teaches a friends graph that is generated as a product of its friends tracking feature discussed per page 9, and particularly the friends and contacts associated with the operative user per the friends graph reads on the recitation of “team member”, see, e.g. page 9 second full paragraph searching step, e.g. as further recited in the above language.  For example, it is clear that the friends tracking module and related system is seeking out information pertaining to the operative users communications as maintained by other services/platforms.  However, to the extent that Krishnamurthy is somehow found deficient in this regard to read on the concept of searching, the Examiner relies on RANJAN to teach what Krishnamurthy may otherwise lack, see e.g. Ranjan’s framework that similarly actively queries third party services, inclusive of social networks for example, to obtain direct and indirect connections, and information relating thereto, for an operative user, per [0068], [0088]-[0089], and [0091], and particularly per [0088], [0090], and [0122] the connection discovery feature appears to consider third party system information, e.g. such as whether the operative user “follows” or is “followed” or whether there are bi-directional communication capacity among the considered users (i.e., characterizations relating to interaction between users in third-party systems/platforms), to characterize the connection the operative user has with a potential other user being considered.  Ranjan’s discovery of this information involves what the Examiner considers to be a fair reading of a search.  The Examiner notes for Applicants’ benefit that the amended claim limitation does not say/require which agent, e.g. first service or something else, is limited to performing the search.
Krishnamurthy and Ranjan both relate to frameworks that discover social contact/friendships for an operative user from/using third party platforms/networks/systems and the like.  Accordingly, the 

Regarding claim 4, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein determining the at least one team member that the viewing user can interact with on the third-party service further comprises: searching the information received from the third-party service for an interaction event associated with a content item to which both the viewing user and the at least one team member have access at the first service (page 9 discussing the obtaining of friends and contacts information from other online/social systems, and a basis for this may be “any other persons with whom the user has actually communicated”, where communications within this taught framework is broadly contemplated per page 2 first paragraph under “Summary” and may include “social network message posting” (i.e., “content item” as recited), and feasibly a social network message between two users would necessarily involve both of those users having access thereto).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein providing the interactive interface to interact with the at least one team member using the third-party service comprises: determining a type of user input associated with the third-party service and providing, by the first service, an input control in the interactive interface based on the type of user input associated with the third-party service (page 10 discussing creation of posts by the operative user, and may include a post that features a provided photo or a provided video, and to facilitate adding a photo or video as opposed to mere text there is necessarily some input mechanism that corresponds to those non-text content types, where the photo/video feasibly added by the immediate/operative social network per page 10 may correspond to photo/video-related actions associated with other online systems (see e.g., end of page 6 through beginning of page 7: discussing how the operative user is able to take advantage of capabilities in the other online systems)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members comprises: communicating with the third-party service using an access credential of the viewing user to retrieve the information (the operative user may be authorized via a login for example, see page 5 where Bob identifies himself and provides a password, and see also the bottom of page 6 discussing how the authentication of the operative user is a precondition for actions in other online/social systems, and see also page 8 discussing authorization of the operative use to access other online/social systems).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Krishnamurthy in view of Ranjan teaches the method of claim 7, as discussed above.  The aforementioned references further teach the limitation wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members includes searching the user account of the viewing user at the third-party service for an email account of the at least one team member (page 9 discussing the obtaining of friends and contacts information from other online/social systems, the systems may be inclusive of an “email system”, such that obtained email may be used to share information/posts as discussed per page 12 by an information sharing service).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members includes searching for at least one interaction associated with the user account of the viewing user at the third-party service for actions performed with respect to a content item at the third-party service (page 9 discussing the obtaining of friends and contacts information from other online/social systems, and a basis for this may be “any other persons with whom the user has actually communicated”, where communications within this taught framework is broadly contemplated per page 2 first paragraph under “Summary” and may include “social network message posting” (i.e., “content item” as recited)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim specifically recites additionally elements that are further taught, e.g. a contact service (which the described “social network” fairly reads on), and storage and a processor (the reference must necessarily involve a general purpose computer or specialized computer device to function as intended, and one of ordinary skill in 

Regarding claim 14, the claim includes the same or similar limitations as discussed above in relation to claim 4, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as discussed above in relation to claim 6, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as discussed above in relation to claim 7, and is therefore rejected under the same rationale.


9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Ranjan and further in view of U.S. Patent Application Publication No. 2015/0149930 (“Walkin”).
Regarding claim 10, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1 per Krishnamurthy specifically.  That said, Krishnamurthy and Ranjan do not appear to clearly teach the further limitation for providing a user interface to select a plurality of content items, the plurality of content items including a content item and receiving an indication that the viewing user has selected the content item, wherein the user interface to interact with the at least one team member using the third-party service is provided after receiving the indication that the viewing user has selected the content item.  Rather, the Examiner relies upon WALKIN to teach what the aforementioned references otherwise lack, 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walkin’s user selection with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select users for messaging/posting per Walkin for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.


10. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Walkin and further in view of U.S. Patent No. 9818161 (“Voas”).
Regarding claim 18, Krishnamurthy teaches the computer readable medium of claim 17, as discussed above.  The aforementioned reference clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1.  That said, Krishnamurthy does not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where a user can select a target second user from a list/menu of other second users for sending a social network message/post to.
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art 

While Krishnamurthy clearly contemplates that a user may message/communicate with different users across different online/social systems (e.g. bottom of page 6 through top of page 7, and also bottom of page 8 through top of page 8), Krishnamurthy does not teach the additional limitation where the user interface also includes a second interactive interface to interact with at least one other team member at a second third-party service.  Rather, the Examiner relies upon VOAS to teach what Krishnamurthy may otherwise lack, see e.g. Voas’s FIG. 4  teaching a user interface that composites functionality for various different online/social systems/networks in one unified UI.
Krishnamurthy and Voas both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Voas’s composite UI with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select one such second online/social system among many for messaging/posting per Voas for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.


11. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Walkin and further in view of U.S. Patent Application Publication No. 2014/0081988 (“Woods”).
Regarding claim 19, Krishnamurthy teaches the computer readable medium of claim 17, as discussed above.  The aforementioned reference clearly permits a user to draft a message/post for Krishnamurthy does not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service and receiving a selection of a representation of the at least one team member in the user interface.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where a user can select a target second user from a list/menu of other second users for sending a social network message/post to.
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walkin’s user selection with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select users for messaging/posting per Walkin for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.

While Krishnamurthy clearly contemplates a messaging aspect between users, e.g. see the various modes of communication which include various types of messaging per page 2 first paragraph under “Summary.”  Krishnamurthy does not explicitly teach that a chat history/log is maintained, e.g. per the further limitations for presenting data retrieved from the third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the third-party service and presenting data retrieved from a second third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the second third-party service.  Rather, the Examiner relies upon WOODS to teach what Krishnamurthy may otherwise lack, see e.g. Woods’s [0034] discussing how chat 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woods’s persistent chat log/history aspect with Krishnamurthy’s framework, e.g. to provide a persistence of communication between two users in a social networking construct such that the maintained history is useful to the users and more resembling the way communications accrue between two parties in a real space for example.


12. 	Claims 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Ranjan and further in view of Walkin and Voas.
Regarding claim 2, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1 per Krishnamurthy specifically.  That said, Krishnamurthy and Ranjan do not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service.  Rather, the Examiner relies upon WALKIN to teach what the aforementioned references may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where a user can select a target second user from a list/menu of other second users for sending a social network message/post to.
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art 

While Krishnamurthy clearly contemplates that a user may message/communicate with different users across different online/social systems (e.g. bottom of page 6 through top of page 7, and also bottom of page 8 through top of page 8), Krishnamurthy and Ranjan do not teach the additional limitation where the user interface also includes a second interactive interface to interact with at least one other team member at a second third-party service.  Rather, the Examiner relies upon VOAS to teach what the aforementioned references may otherwise lack, see e.g. Voas’s FIG. 4  teaching a user interface that composites functionality for various different online/social systems/networks in one unified UI.
Krishnamurthy and Voas both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Voas’s composite UI with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select one such second online/social system among many for messaging/posting per Voas for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.

Regarding claim 5, Krishnamurthy in view of Ranjan and further in view of Walkin and Voas teach the method of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein determining the at least one team member on the third-party service further comprises: identifying an account identifier associated with an account of the at least one team member on the third-party service (both of the features cited above per Voas and Walkin relate to an operative user selecting another user/friend for sending a message to, the another user/friend is clearly an account holder in an online/social system as contemplate per Voas and Walkin, and is readily combinable with Krishnamurthy’s comparable online/social system posting/messaging aspect where a first user drafts a post/message for other second users over a network / online).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 12, the claim includes the same or similar limitations as discussed above in relation to claim 2, and is therefore rejected under the same rationale.


13. 	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Ranjan and further in view of Walkin and Woods.
Regarding claim 3, Krishnamurthy in view of Ranjan teaches the method of claim 1, as discussed above.  The aforementioned references clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1 per Krishnamurthy specifically.  That said, Krishnamurthy and Ranjan do not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service and receiving a selection of a representation of the at least one team member in the user interface.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy and Ranjan may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where a user can select a target second user from a list/menu of other second users for sending a social network message/post to.


While Krishnamurthy clearly contemplates a messaging aspect between users, e.g. see the various modes of communication which include various types of messaging per page 2 first paragraph under “Summary.”  Krishnamurthy does not explicitly teach that a chat history/log is maintained, e.g. per the further limitations for presenting data retrieved from the third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the third-party service and presenting data retrieved from a second third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the second third-party service.  Rather, the Examiner relies upon WOODS to teach what Krishnamurthy and Ranjan may otherwise lack, see e.g. Woods’s [0034] discussing how chat histories are not only maintained but retrieved from a remote server for use/presentation in a social networking website. 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woods’s persistent chat log/history aspect with Krishnamurthy’s framework, e.g. to provide a persistence of communication between two users in a social networking construct such that the maintained history is useful to the 

Regarding claim 13, the claim includes the same or similar limitations as discussed above in relation to claim 3, and is therefore rejected under the same rationale.


Response to Arguments
14.	Applicants’ arguments filed 03/16/2022 have been fully considered but are respectfully not persuasive.  The Examiner will attempt to address Applicants’ arguments here, one by one:
On page 11 or Applicants’ Reply dated 03/16/2022, Applicants argue that the cited reference “Krishnamurthy does not expressly describe that a contact is identified from the alleged “information associated with the user’s account.””
Respectfully, it is not clear how this relate to Applicants’ claim language.  As a first matter, the claim does not use this language, as argued.  
As a second matter, when carefully reading the actual claim language, the claim recites steps for “retrieving … interaction information from a third-party service”, “searching the interaction information from the third party service”, “determining … that the viewing user can interact with the at least one team member on the third-part service using the interaction information retrieved …”, and so on.  
Turning to Krishnamurthy, it is clear that information is obtained from third-party services, such as social networks and the like, and this obtained information reads on information for the operative user’s 
Krishnamurthy, but also Ranjan now cited in support, clearly teach that for these contacts on third-party platforms and services, there is information stored that defines the relationship between the operative user and the other related/connected users for example.  It is the basis for how each of these references determines both direct and indirect social connections for example, such that constructs like friend graphs and the like can be generated as a product and relied upon / leveraged to provide further processing benefits.  The Examiner equates the query/discovery steps performed by the cited references to a search, e.g. akin to what Applicants’ claim requires.  The Examiner notes with emphasis, Applicants’ amended claim does not specify who/what is doing the searching.  For example, client device obtaining the information verses a central/server agent that maintains the information.
The references rely upon the generated friends graph constructs and the like to determine who the operative user can engage with.  In particular, Krishnamurthy teaches the engagement with a direct or indirect contact via the mechanisms of the third-party service.
The Examiner asks Applicants whether it is salient, in view of the cited prior art, as to who or where the searching is performed, per claim 1.  If it is, then claim 1 should be amended to recite this, e.g. to better refine the prior art search and prosecution.  Before doing so, Applicants should carefully review Krishnamurthy, Ranjan, and the references listed below in the Conclusion to determine whether such a strategy is in their best interest.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0318077 (“Borse”)
US 9699305 (“Compert”)
US 2012/0166453 (“Broder”)
US 2013/0204664 (“Romagnolo”)
US 9552334 (“Meisels”)
Non-Patent Literature “Extraction and Analysis of Facebook Friendship Relations”
Non-Patent Literature “Exploratory Analysis of Pairwise Interactions in Online Social Networks”
Non-Patent Literature “Crawling Facebook for Social Network Analysis Purposes”
Non-Patent Literature “Generic Social Network Data Crawler Using Attributed Graph”

16.	Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174